Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 25, 2020

The Court of Appeals hereby passes the following order:

A21A0112. GREGORY V. HEWINGS v. ROSANNA HOLLINGSWORTH.

      Gregory Hewings and Rosanna Hollingsworth were divorced in 2009. Since
that time, various motions for contempt and petitions for modification of custody
have been filed. In March 2019, the trial court entered a final order awarding sole
custody to Hollingsworth and modifying the parenting plan to include supervised
visitation for Hewings. In separate actions, Hewings filed a motion to set aside the
final order and an emergency motion for a temporary change of custody. The trial
court denied both motions on March 6, 2020. Hewings filed both an application for
discretionary appeal and a notice of appeal, seeking to appeal both orders. This Court
denied the application for discretionary appeal. See Case No. A20D0397 (denied July
6, 2020). Our denial of Hewings’s discretionary application was a decision on the
merits, and the doctrine of res judicata bars any subsequent appeals from the same
order. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007);
Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003).
Accordingly, we lack jurisdiction over this direct appeal, which is hereby
DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/25/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.